Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 1 of 27




                                             MJ20-796
                Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 2 of 27




 1                              AFFIDAVIT OF EDWARD CHAN
 2 STATE OF WASHINGTON                     )
                                           )     ss
 3
     COUNTY OF KING                        )
 4
 5         I, Edward Chan, being first duly sworn on oath, depose and say:
 6                                    I.       INTRODUCTION
 7         1.       This is the re-submission of an application for search warrants originally
 8 presented on July 1, 2020, before Chief Magistrate Judge Brian A. Tsuchida, in case
 9 number MJ20-395. Due to delays at the Seattle FBI Computer Analysis Response Team
10 (CART), the electronic devices that are the subject of this Application have not yet been
11 forensically examined. Although the government believes the initial search warrant
12 continues to authorize the copying and analysis of the electronic devices listed in this
13 warrant, the government is seeking this renewal out of an abundance of caution, and
14 given the delays. In order to conduct a more timely examination after this search warrant
15 is authorized by the Court, the FBI will send the devices to the FBI's Northwest Regional
16 Computer Forensics Laboratory (NW RCFL) for examination. The NW RCFL has
17 accepted the case, has assigned an examiner, and is ready to receive the evidence.
18         2.       I submit this affidavit in support of an application for warrants authorizing
19 the search and examination of fourteen (14) electronic devices (consisting of eleven (11)
20 cell phones, two (2) laptop computers, and one (1) USB drive), currently in evidence at
21 the Federal Bureau of Investigation (FBI) Evidence Control Center (ECC). The Seattle
22 ECC is located at 1111 Third Avenue, Seattle Washington. These electronic devices are
23 further described in paragraph 3 below, and in Attachment A (attached hereto and
24 incorporated by reference as if fully set forth herein). I am seeking authorization to search
25 for evidence, fruits and instrumentalities of the crimes of Conspiracy to Distribute
26 Controlled Substances and Possession with Intent to Distribute Controlled Substances, in
27 violation of 21 U.S.C. § 841(a)(1) and 846; Use of a Communications Facility in
28 Furtherance of a Felony Drug Offense, in violation of 21 U.S.C. § 843(b); Money
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 1                       UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                           SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 3 of 27




 1 Laundering, in violation of 18 U.S.C. 1956; Possession of a Firearm in Furtherance of
 2 Drug Trafficking Offenses, in violation of 18 U.S.C. § 924(c); and Unlawful Possession
 3 of Firearms, in violation of 18 U.S.C. § 922.
 4         3.       The targets of this investigation are Carlos Carrillo Lopez, Humberto Lopez
 5 Rodriguez, and those who have conspired with them and aided and abetted them in the
 6 above offenses. The grand jury returned an eight-count indictment against Carrillo Lopez
 7 and Lopez Rodrguez on August 5, 2020, charging them with the following crimes:
 8 Conspiracy to Distribute Controlled Substances (heroin, methamphetamine, fentanyl, and
 9 cocaine), in violation of 21 U.S.C. § 841(a)(1) and 846; Possession of Controlled
10 Substances with Intent to Distribute, in violation of 21 U.S.C. § 841(a)(1), Possession of
11 Firearms in Furtherance of Drug Trafficking Offenses, in violation of 18 U.S.C. § 924(c),
12 Unlawful Possession of Firearms, and Alien in Possession of Firearms, in violation of 18
13 U.S.C. § 922(g)(1)&(9). Both defendants are pending trial before The Honorable John C.
14 Coughenour, with a trial date of March 29, 2021 (Case Number CR20-107 JCC).
15        4.        The electronic devices for which I am seeking warrants to search were
16 seized pursuant to federal search warrants issued on January 14, 2020, and served on
17 January 16, 2020 at the following locations: 3221 Meadow Avenue North, Renton,
18 Washington (the location where Carlos Carrillo Lopez was arrested), and 111 Southwest
19 305th Street, Federal Way (the location where Humberto Lopez Rodriguez was arrested).
20 The items are in sealed evidence bags and are described as follows, and labeled with the
21 following FBI Evidence numbers:
22                    Items Recovered From 3221 Meadow Avenue North, Renton
23                  a. An AT&T ZTE cell phone, serial number 329F7622A6E4, recovered
24                     from a nightstand. (Evidence number 1B162)
25                  b. A Blue Samsung Galaxy S7 cell phone, serial number
26                     RF8HB0PLXOV, recovered from a nightstand (Evidence number
27                     1B174).
28
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 2                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                        SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 4 of 27




 1                 c. An AT&T LG Smartphone Model LM-X210APM, serial number
 2                    904VTNV064215, recovered from a chair (Evidence number 1B163)
 3                 d. An LG phone Model LG-H932 V30 (no serial number noted),
 4                    recovered from the floor under the north window (Evidence number
 5                    1B164)
 6                 Items Recovered From 111 Southwest 305th Street, Federal Way
 7                 e. One pink Samsung cell phone (evidence item 1B62), recovered from
 8                    the bed in the northeast bedroom;
 9                 f. One black LG cell phone (evidence item 1B63), recovered from the
10                    bed in in the northeast bedroom;
11                 g. One black Alcatel cell phone (evidence item 1B80), recovered from
12                    the closet in in the northeast bedroom;
13                 h. One black Alcatel cell phone with visible home button (evidence item
14                    1B81), recovered from the closet in in the northeast bedroom;
15                 i. One blue cell phone IMEI 35748090188600 (evidence item 1B82),
16                    recovered from the closet in in the northeast bedroom;
17                 j. One black Alcatel cell phone (evidence item 1B110), recovered from
18                    dresser 1 in the northeast bedroom;
19                 k. One black Alcatel cell phone with a cracked screen (evidence item
20                    1B123), recovered from dresser 2 in the northeast bedroom;
21                 l. One HP laptop computer, serial number 8CG9145PBJ (evidence item
22                    1B114), recovered from dresser 1 in the northeast bedroom;
23                 m. One HP laptop computer, serial number 5CB3524GY3 (evidence item
24                    1B118), recovered from dresser 1 in the northeast bedroom, believed to
25                    be Lopez Rodriguez’s bedroom.
26                 n. One USB drive (evidence item 1B45), recovered from a key ring in the
27                    northeast bedroom.
28
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 3                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                       SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 5 of 27




 1         5.       Based upon my training and experience and discussions with other
 2 investigators, I know that the above electronic devices have been stored at the FBI
 3 evidence room in a manner in which their contents are, to the extent material to this
 4 investigation, in substantially the same state as they were when these electronic devices
 5 first came into the possession of the FBI on January 16, 2020.
 6                                II.    AGENT BACKGROUND
 7        6.        I have worked for the Seattle Police Department for 25 years and have been
 8 assigned as a Task Force Officer (TFO) with the Federal Bureau of Investigations (FBI)
 9 Seattle Safe Streets Task Force (SSSTF) for ten years. I attended the Washington State
10 Criminal Justice Commission Basic Law Enforcement Training Academy, graduating in
11 1994. I have completed a 40-hour block of instruction in Basic Seattle Police Detective
12 Training, an 80-hour Undercover Police Officer course given by the Washington State
13 Criminal Justice Commission, a 24-hour course in Drug Trafficking Interdiction,
14 Intercepting Secure Communications (Title III / Wires) as well as training in Drug Traffic
15 Organizations (DTOs) and Mexican Cartels.
16         7.       I have been involved in over 2,000 narcotics arrests as either the primary or
17 assisting officer. I have also authored affidavits in support of federal and state warrant
18 applications, participated in executing those warrants, and interviewed numerous drug
19 traffickers and informants with deep knowledge of drug trafficking. I have also served as
20 a case agent on federal Title III wiretap investigations into Drug Trafficking
21 Organizations (DTOs).
22        8.        Because of this experience and training, I am familiar with common
23 methods of investigating drug trafficking and manufacturing organizations, and I have
24 become familiar with the methods of operation of drug traffickers and manufacturers,
25 including, but not limited to: their methods of importing, exporting, storing, concealing,
26 and packaging drugs; their methods of transferring and distributing drugs, their use of
27 cellular telephones and electronic devices; their use of numerical codes, code words, and
28 counter surveillance; and other methods of avoiding detection of law enforcement. I am
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 4                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                          SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 6 of 27




 1 also familiar with the various methods of packaging, delivering, transferring, and
 2 laundering drug proceeds.
 3        9.           The facts in this affidavit derive from my personal participation in this
 4 investigation, from verbal and written reports of other law enforcement officers
 5 participating in this and related investigations, from records, documents and other
 6 evidence obtained during this investigation, and from my training and experience. I have
 7 not included every fact known concerning this investigation. I have set forth only the
 8 facts that I believe are essential to establish the necessary foundation for an order
 9 authorizing the Search Warrants requested below.
10              III.     SUMMARY OF INVESTIGATION AND PROBABLE CAUSE
11         A.          Summary of this Conspiracy and the Charges
12         10.         On January 14, 2020, the Honorable Brian Tsuchida signed search warrants
13 authorizing searches of the below locations. The FBI executed the warrants on January
14 16, 2020, and I personally participated in their execution. The following locations were
15 searched:
16              •      3221 Meadow Avenue North, Renton, Washington (hereafter “the Renton
17                     house”);
18              •      111 Southwest 305th Street, Federal Way, Washington (hereafter “the
19                     Federal Way house”);
20              •      A maroon 2018 Toyota Camry, Washington license BRX4533 (hereafter
21                     “maroon Camry” or Target Vehicle 1);
22              •      A blue 2016 Ford Explorer, Washington license BLT5089 (hereafter “blue
23                     Explorer,” or Target Vehicle 2); and
24              •      The person of Carlos Carrillo Lopez
25        1.           Electronic devices found in, and search of, the Renton house.
26        11.          Investigators searched the Renton house and determined that Carrillo Lopez
27 occupied the northwest bedroom in that house. When the SWAT team made entry, agents
28 encountered Carrillo Lopez exiting the northwest bedroom (the search took place at
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 5                          UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                              SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 7 of 27




 1 approximately 0600). As further evidence that Carrillo Lopez occupied this bedroom,
 2 Carillo Lopez asked law enforcement to procure his black sweatpants which were located
 3 on the floor of this bedroom. There were no other occupants in this bedroom at the time
 4 of the search, and no evidence (such as clothing or personal effects) suggesting that
 5 anyone other than Carrillo Lopez had occupied or recently used this bedroom.
 6        12.       Searching officers located the following drugs and guns from the northwest
 7 bedroom of the Renton house: several packages of suspected cocaine, totaling 71.9
 8 grams, which had been secreted in various locations in the bedroom; one bullet-
 9 proof/ballistic vest from the closet; one Smith and Wesson MP40 semi-automatic pistol,
10 under a corner of the mattress of the only bed in this bedroom; one Wilson Combat AR
11 semi-automatic rifle, under the bed, next to a box from which investigators recovered
12 498.7 grams of suspected methamphetamine. Investigators conducted a field test of the
13 white crystalline substance seized from this box and confirmed it tested positive for
14 methamphetamine.
15        13.       The only other people in the Renton house were identified as Carrillo-
16 Lopez’s father, and Carrillo Lopez’s three minor siblings (between the approximate ages
17 of three and sixteen). Investigators found electronic devices in other bedrooms of this
18 house, but I am not requesting authorization to search these devices, because none of the
19 other people in the Renton house are considered suspects or considered to be involved in
20 this conspiracy.
21         14.      Agents recovered the following four cell phones from the northwest
22 bedroom of the Renton house (Carrillo Lopez’s bedroom). After seizing these items, the
23 FBI placed them in sealed evidence bags and assigned the following evidence numbers to
24 the items:
25              •     An AT&T ZTE cell phone, serial number 329F7622A6E4, recovered
26                    from a nightstand. (Evidence number 1B162)
27
28
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 6                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                         SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 8 of 27




 1              •     A Blue Samsung Galaxy S7 cell phone, serial number
 2                    RF8HB0PLXOV, recovered from a nightstand (Evidence number
 3                    1B174).
 4              •     An AT&T LG Smartphone Model LM-X210APM, serial number
 5                    904VTNV064215, recovered from a chair (Evidence number 1B163)
 6              •     An LG phone Model LG-H932 V30 (no serial number noted),
 7                    recovered from the floor under the north window (Evidence number
 8                    1B164)
 9 While I was present at the Renton house on the morning of the search, I called Target
10 Telephone 1, which was the phone used by Carrillo Lopez during the controlled buys
11 conducted in this case (summarized below). One of the above four telephones rang when
12 I called TT 1, but I was unable at the time to determine which of the four phones was
13 ringing. Thus, I can attest that TT1 was in Carrillo Lopez’s bedroom on January 16,
14 2020, and is one of the above four phones, but I cannot say which one.
15        2.        Electronic devices found in, and search of, the Federal Way house.
16        15.       The search team entered the Federal Way house at approximately 0600 on
17 January 16, 2020. Humberto Lopez Rodriguez was the only occupant of the house at the
18 time of the search. He was in the northeast bedroom at the time of the search (there are
19 four bedrooms in this house). Investigators found identification belonging to Lopez
20 Rodriguez in this room, and the bed appeared recently used (the top bedsheets were
21 pulled down, unlike the one other bed in the house). While the search was being
22 executed, Lopez Rodriguez’s girlfriend arrived at the home (she identified herself as his
23 girlfriend). She was questioned by law enforcement, and advised that Lopez Rodriguez
24 was the sole occupant of the residence, although she also occasionally stayed overnight
25 on weekends with their daughter. She confirmed that the northeast bedroom in which
26 officers encountered Lopez Rodriguez was his bedroom. All ten electronic devices I am
27 seeking to search from the Federal Way house came from this bedroom.
28
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 7                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                       SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 9 of 27




 1        16.      Lopez Rodriguez appeared to be the primary occupant of the Federal Way
 2 house. In addition to the above information, I reached this conclusion based on the fact
 3 that this was a four bedroom house, and the northeast bedroom in which Lopez
 4 Rodriguez was staying, was the only bedroom that had clothing, personal effects, or
 5 appeared to be recently used as overnight accommodation. Of the other three bedrooms,
 6 one had children’s toys in it, and some trash, but had no bed, mattress, or any other item
 7 suggesting it was used as a bedroom; the third bedroom had a bed but did not appear to
 8 be used regularly as it had clothing tossed on top of the bed; the final (fourth) bedroom
 9 appeared to be an office space used by Lopez Rodriguez for his business. This room
10 contained documents, inventory, and equipment (including a commercial quality printer)
11 belonging to Lopez Rodriguez’s business, “Hat Flags.” A public records search of
12 Washington State business licenses shows that “Hat Flags” was registered in Washington
13 on July 25, 2019. The only “governing person” listed with the state of Washington is
14 Humberto Lopez Rodriguez. Washington State also lists both a mailing address and a
15 “location address” as 3221 Meadow Avenue North, Renton (the Renton house).
16        17.      Investigators believe the Federal Way house was a “stash house” for this
17 conspiracy. This is based on the fact that investigators found drugs and guns hidden
18 throughout the house, and that Carrillo Lopez traveled to this house before certain drug
19 deals, as specified below. Investigators recovered over ten pounds of suspected
20 methamphetamine secreted in various locations in the Federal Way house, including the
21 laundry room, the living room, and from an outbuilding. Investigators also recovered
22 more than seven individually wrapped kilograms of suspected heroin from the laundry
23 room. Investigators also located two more bags of a brown substance that appears to be
24 suspected heroin. Investigators conducted field tests of the suspected methamphetmine
25 seized from this house and confirmed it tested positive for methamphetamine.
26 Investigators conducted a field test of the brown sticky substance seized from the laundry
27 room and confirmed that it tested positive for heroin. Investigators also recovered two
28
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 8                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                        SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 10 of 27




 1 separate caches of pills that are believed to be fentanyl, that await further testing to
 2 confirm their substance.
 3        18.      Investigators also recovered two pieces of body armor from the Federal
 4 Way house –each one from a different hallway closet. In addition, investigators found six
 5 loaded firearms in the bedroom used by Lopez Rodriguez, and found eleven loaded
 6 firearms in total from the house and two vehicles in the driveway (these eleven include
 7 the six from his bedroom). Investigators also found hundreds of rounds of ammunitions
 8 and extra magazines and drums for the firearms. The eleven loaded firearms were: three
 9 (3) Sig Sauer semi-automatic pistols; (1) Smith and Wesson semi-automatic pistol; two
10 (2) Beretta semi-automatic pistols; one (1) Colt semi-automatic pistol; three (3) Smith
11 and Wesson M&P semi-automatic rifles; and one (1) gold-colored semi-automatic pistol.
12        19.      Investigators recovered the following ten (10) electronic devices from the
13 Federal Way house; all of these items were seized from the northeast bedroom occupied
14 by Lopez Rodriguez. After seizing these items, the FBI assigned the following evidence
15 numbers to the items:
16              • One pink Samsung cell phone (evidence item 1B62), recovered from on
17                 top of the bed;
18              • One black LG cell phone (evidence item 1B63), recovered from the bed;
19              • One black Alcatel cell phone (evidence item 1B80), recovered from the
20                 closet;
21              • One black Alcatel cell phone with visible home button (evidence item
22                 1B81), recovered from the closet;
23              • One blue cell phone IMEI 35748090188600 (evidence item 1B82),
24                 recovered from the closet;
25              • One black Alcatel cell phone (evidence item 1B110), recovered from
26                 dresser 1;
27
28
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 9                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                          SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                  Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 11 of 27




 1                   • One HP laptop computer, serial number 8CG9145PBJ (evidence item
 2                      1B114), recovered from dresser 1;
 3                   • One HP laptop computer, serial number 5CB3524GY3 (evidence item
 4                      1B118), recovered from dresser 1;
 5                   • One black Alcatel cell phone with a cracked screen (evidence item 1B123),
 6                      recovered from dresser 2;
 7                   • One USB drive (evidence item 1B45), recovered from a key chain.
 8              B. Background of this Investigation (October 2019-January 2020)
 9             20.       In October 2019, I met with a Cooperating Human Source (hereafter,
10 “CHS”) who provided information on a Hispanic male in his twenties that the CHS knew
11 to go by the name, “Los.”1 The CHS reported that Los was trafficking large amounts of
12 heroin, cocaine, and methamphetamine in Western Washington. The CHS stated he/she
13 previously met Los in Renton and Los showed the CHS over one kilogram of cocaine and
14 a similar amount of heroin in a bag in his (Los’s) vehicle. The CHS had multiple prior
15 meetings with Los. The CHS said Los drove several vehicles, including a newer blue
16 Ford Explorer.
17      21.     The CHS is working for the Seattle Police Department Narcotics Section.
18 The CHS is cooperating with the police as a paid informant. This informant is familiar
19 with controlled substances through over ten (10) years of association with persons who
20 use/sell drugs. The CHS has proven reliable in the following manner; by furnishing
21 names, addresses, and detailed information of people who are currently trafficking in
22 controlled substances. The CHS has provided information leading to arrests and search
23 warrants in other investigations. I have been able to verify this information by reviewing
24 official police files or from my own personal knowledge. The CHS has been told that
25 providing false or misleading information will result in termination of our agreement.
26
27
28   1
         “Los” was later determined to be Carlos Carrillo Lopez, as explained below.
         AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 10                           UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
         USAO #2019R01215                                                                SEATTLE, WASHINGTON 98101
                                                                                               (206) 553-7970
                Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 12 of 27




 1 The CHS lives in the community and therefore wishes to remain anonymous for fear of
 2 retaliation.
 3           22.       The CHS has multiple (nineteen) felony and misdemeanor convictions in
 4 Washington State, dating from about the mid-1990s through about 2014. Nine of these
 5 convictions are felonies, including convictions for robbery in the second degree,
 6 attempted robbery in the second degree, escape, unlawful possession of a firearm (twice),
 7 and others. The CHS does not have any convictions for crimes of deceit to the court, but
 8 does have a conviction for giving a false statement (false name) to police. 2
 9                                      Standard Controlled Purchase Procedure
10           23.       During a controlled purchase, the CHS is first searched for money,
11 narcotics, and narcotics paraphernalia. After being found free of these items, the CHS is
12 sent to the target location to obtain the narcotics. The CHS is kept under constant
13 observation to and from the target location. The CHS is not to contact anyone while
14 approaching or returning from the location. After obtaining the delivery from the target
15 location, the CHS returns directly to the investigator officer and releases the delivered
16 controlled substance. The CHS is again searched for money, narcotics, and narcotics
17 paraphernalia. The CHS is debriefed and a field test is conducted on the controlled
18 substance(s).
19
20
21   2
       In late February 2020, CHS was convicted for misdemeanor forgery and misdemeanor attempted possession with
22   intent to distribute a controlled substance (arising from the same incident of submitting a forged prescription). CS2
     has not yet been sentenced for this conviction. Investigators first learned of these convictions in early June 2020
23   when investigators conducted an updated check of CHS’s criminal history. When CHS was opened by SPD in fall of
     2019 and re-opened by FBI Seattle in January 2020, CHS’s criminal history was checked, but CHS had not yet been
24   convicted of this misdemeanor forgery and attempted drug possession charge. Investigators did not ask CHS about
     any pending criminal cases at the time of opening/re-opening, and therefore CHS did not offer information about
25   CHS’s pending criminal case for which CHS had legal representation. Accordingly, these misdemeanor convictions
     were not included in the prior applications for a phone/GPS tracking warrant and pen register/trap and trace order
26   related to this investigation, nor for the January 2020 search warrants described above. This was not an intentional
     omission. CHS did not provide false or misleading information to investigators about the misdemeanor forgery and
27   attempted drug possession charge (because he was not asked about them). Investigators have found the information
     provided by CHS in this investigation and other investigations to be reliable and corroborated by traditional
28   investigative techniques and/or other independent source reporting.
       AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 11                                          UNITED STATES ATTORNEY
                                                                                                    700 STEWART STREET, SUITE 5220
       USAO #2019R01215                                                                               SEATTLE, WASHINGTON 98101
                                                                                                            (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 13 of 27




 1                                           Controlled Buy #1
                                            Use of Maroon Camry
 2
 3         24.     In early November 2019, I met with the CHS in order to make a controlled
 4 narcotics purchase per the above-described procedure. I directed the CHS to contact Los
 5 at a phone number, (425) 312-2258, the CHS had previously provided to me for Los. The
 6 CHS called Los to arrange a purchase of a quantity of heroin from Los, while
 7 investigators listened to the conversation. During the call, Los agreed to sell heroin to the
 8 CHS and told the CHS to meet at a specific location in Federal Way. The call ended.
 9         25.     As described above, investigators searched the CHS and the CHS’s vehicle.
10 Both were found to be free of any money, contraband or narcotics. Investigators gave the
11 CHS a quantity of pre-recorded buy money and instructed the CHS to drive directly to
12 the meet location without contacting anyone else. The CHS was directed to use the
13 money to purchase the heroin from Los.
14         26.     Investigators followed the CHS to the meet location. The CHS parked
15 his/her vehicle and waited in it with no contact from anyone else. Approximately ten
16 minutes later, investigators saw Target Vehicle 1 (the maroon Camry) park near the CHS.
17 A male, later identified by the CHS as Los, got out of the driver’s seat and got into the
18 passenger seat of the CHS’s vehicle. Los was the only person in Target Vehicle 1. Los
19 got out of the CHS’s vehicle within ten minutes and left alone in Target Vehicle 1.
20 Investigators last saw Target Vehicle 1 as it left the parking lot.
21         27.     Investigators followed the CHS to a pre-arranged meet location. The CHS
22 did not contact anyone prior to meeting Los or after leaving to meet investigators. The
23 CHS handed investigators a quantity of heroin he/she said was purchased from Los while
24 Los was in the CHS’s vehicle. Investigators searched the CHS and the CHS’s vehicle
25 again. Both were found to be free of any money, contraband or narcotics. Investigators
26 packaged the suspected heroin after field-testing it with positive results. The heroin was
27 turned into Seattle Police Department evidence.
28
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 12                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                         SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 14 of 27




 1                  Identification of Carrillo Lopez (“Los”), the Renton House, and
                                   Background on the Target Vehicles
 2
 3
           28.      Investigators ran a Washington Department of License (DOL) records
 4
     check on Target Vehicle 1 and found it was registered to “Hat Flags,” LLC, 3221
 5
     Meadow Avenue North, Renton, Washington (the Renton house). Investigators ran a
 6
     DOL check for individuals with an identification or license registered to that residence.
 7
     Investigators found that Carlos Carrillo Lopez was registered to the Renton address.
 8
     Investigators obtained Carrillo Lopez’s DOL photograph and identified him as the person
 9
     investigators saw the CHS meet. The CHS was also shown the DOL photograph of
10
     Carrillo Lopez and identified him as the person the CHS knew as “Los.”
11
           29.      The next day, investigators conducted surveillance at the Renton house and
12
     saw Target Vehicle 2 (the blue Ford Explorer), parked at the residence, confirming
13
     information the CHS had previously provided. Target Vehicle 2 was registered to a
14
     person named “Genaro Carrillo Contreras” at the Renton house address.
15
           30.      I spoke with the CHS a few days after the first controlled purchase. The
16
     CHS reported that Carrillo Lopez had told the CHS that he (Carrillo Lopez) had problems
17
     with his girlfriend at the Renton house and therefore had recently moved to the Federal
18
     Way area. Carrillo Lopez told the CHS he was staying with “his people.”
19
                                              Controlled Buy #2
20                                   Use of TT1 and Target Vehicle 1
                                  Identification of the Federal Way House
21
22         31.      In late November 2019, I met with the CHS for the purpose of making a
23 second controlled narcotics purchase per the above-describe procedure. The CHS told
24 investigators that Carrillo Lopez recently provided another phone number, (206) 617-
25 2910 (Target Telephone 1). I directed the CHS to contact Carrillo Lopez at that number
26 to arrange the purchase of a quantity of heroin from him, while investigators monitored
27 the call by listening to the conversation. Carrillo Lopez agreed to sell heroin to the CHS
28 and told the CHS to meet at a specific location in the Federal Way area.
      AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 13                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO #2019R01215                                                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 15 of 27




 1        32.      Investigators searched the CHS and the CHS’s vehicle in accordance with
 2 the procedure described above. Both were found to be free of money, contraband or
 3 narcotics. Investigators gave the CHS a quantity of pre-recorded buy money and
 4 instructed the CHS to drive directly to the meet location without contacting anyone else.
 5 The CHS was directed to use the money to purchase the heroin from Carrillo Lopez.
 6        33.      Investigators followed the CHS to the meet location. The CHS parked
 7 his/her vehicle and waited in it with no contact from anyone else. Within a few minutes,
 8 investigators saw Target Vehicle 1 park near the CHS. Carrillo Lopez was the only
 9 occupant in Target Vehicle 1. Carrillo Lopez got out of the driver’s seat and got into the
10 passenger seat of the CHS’s vehicle.
11        34.      Carrillo Lopez got out of the CHS’s vehicle within a few minutes and left
12 in Target Vehicle 1. Investigators followed him directly to 111 Southwest 305 Street,
13 Federal Way, Washington (the Federal Way house). Carrillo Lopez parked Target
14 Vehicle 1 in the driveway and walked to the front door and into the residence.
15        35.      Investigators followed the CHS to a pre-arranged meet location. The CHS
16 did not have contact with anyone prior to meeting Carrillo Lopez or after leaving to meet
17 investigators. The CHS handed investigators a quantity of heroin he/she said was
18 purchased from Carrillo Lopez while Carrillo Lopez was in the CHS’s vehicle.
19 Investigators searched the CHS and the CHS’s vehicle again. Both were found to be free
20 of any money, contraband or narcotics. Investigators packaged the suspected heroin after
21 field-testing it with positive results. The heroin was turned into Seattle Police Department
22 evidence.
23        36.      Investigators watched the Federal Way house for the next two hours and
24 did not see anyone leave or arrive at that location. I went to the residence early the next
25 morning and saw Target Vehicle 1 was still in the driveway of the Federal Way house. I
26 went by the Federal Way house several times, early mornings and late nights, over the
27 next two weeks and frequently saw Target Vehicle 1 in the driveway, again indicating
28
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 14                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                         SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 16 of 27




 1 that Carrillo Lopez was residing there and this residence was involved with his narcotics
 2 trafficking activity.
 3         37.      Within a few days of the second controlled purchase, the CHS reported to
 4 investigators that Carrillo Lopez told the CHS that he had a personal disagreement with
 5 “his people” at the Federal Way house and that he was moving back to the Renton house
 6 with his girlfriend.
 7                                            Controlled Buy #3
                                       Use of TT1 and Target Vehicle 2
 8
 9
           38.      In December 2019, I met with the CHS for the purpose of making a third
10
     controlled narcotics purchase per the above standard operating procedure. I directed the
11
     CHS to contact Carrillo Lopez on TT1 to arrange a purchase of a quantity of heroin from
12
     him while investigators monitored the call by listening to the conversation. Carrillo
13
     Lopez agreed to sell the heroin to the CHS and told the CHS to meet at a specific location
14
     in the Federal Way area. Carrillo Lopez told the CHS he was waiting for his partner to
15
     get home and indicated his partner was his source of supply (SOS) for the drugs. Carrillo
16
     Lopez told the CHS that he would go pick up the heroin at his partner’s house and bring
17
     it to the CHS as soon as his partner got home.
18
           39.      As described above in the Standard Procedure for a Controlled Purchase
19
     section, investigators searched the CHS and the CHS’s vehicle. Both were found to be
20
     free of any money, contraband or narcotics. Investigators gave the CHS a quantity of pre-
21
     recorded buy money and the CHS was instructed to drive directly to the meet location
22
     without contacting anyone else. The CHS was directed to use the money to purchase the
23
     heroin from Carrillo Lopez.
24
           40.      Investigators followed the CHS to the meet location. The CHS parked
25
     his/her vehicle and waited in it with no contact from anyone else. Meanwhile,
26
     investigators conducted continuous surveillance at the Federal Way house while waiting
27
     for Carrillo Lopez to arrive.
28
      AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 15                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO #2019R01215                                                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 17 of 27




 1        41.      Approximately ten minutes later, investigators saw Target Vehicle 1 (the
 2 maroon Camry) park in the driveway of the Federal Way house. An unknown male got
 3 out of Target Vehicle 1 and went into the residence.
 4        42.      The CHS told investigators that Carrillo Lopez just called him/her and said
 5 he was going to his “partner’s” house to get the heroin and would be there shortly. A
 6 short time later, investigators saw Target Vehicle 2 (the blue Ford Explorer) park in the
 7 driveway. Carrillo Lopez got out of Target Vehicle 2 and went into the residence. Carrillo
 8 Lopez left the residence in Target Vehicle 2 a few minutes later.
 9        43.      Investigators followed Carrillo Lopez directly to the meet location, where
10 he parked near the CHS. Carrillo Lopez was the only occupant in Target Vehicle 2.
11 Carrillo Lopez got out of the driver’s seat of Target Vehicle 2 and got into the passenger
12 seat of the CHS’s vehicle. Carrillo Lopez got out of the CHS’s vehicle within a few
13 minutes and left in Target Vehicle 2. Investigators quickly lost sight of him due to traffic
14 and other factors.
15        44.      After this interaction between the CHS and Carrillo Lopez, investigators
16 followed the CHS to a pre-arranged meet location. The CHS did not have contact with
17 anyone prior to meeting Carrillo Lopez or after leaving to meet investigators. The CHS
18 handed investigators a quantity of heroin he/she said was purchased from Carrillo Lopez
19 while Carrillo Lopez was in the CHS’s vehicle. Investigators searched the CHS and the
20 CHS’s vehicle again. Both were found to be free of any money, contraband or narcotics.
21        45.      The CHS reported that during their encounter, Carrillo Lopez told him/her
22 that he just picked up a large quantity of drugs from his “partner” and was ready any time
23 to distribute more narcotics to the CHS. Based on that information, and the observation
24 that Carrillo-Lopez had just gone to the Federal Way house immediately before meeting
25 with the CHS, investigators believe the Federal Way house is a stash location and
26 residence of the Source of Supply.
27        46.      Investigators went to the Renton house the morning after the third
28 controlled purchase and saw Target Vehicle 2 (the blue Explorer) parked in front of the
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 16                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                         SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 18 of 27




 1 residence, indicating that Carrillo Lopez was again residing at the Renton House and
 2 confirming what he told the CHS.
 3                          Court-Authorized PRTT and Tracking Warrants
                             for TT1, Target Vehicle 1 and Target Vehicle 2
 4
 5
           47.      On December 16, 2019, the Honorable Brian Tsuchida, United States
 6
     Magistrate Judge for the Western District of Washington, authorized a Pen Register/Trap
 7
     and Trace Order for TT1 (Case No. PT-19-352).
 8
           48.      On December 19, 2019, the Honorable Michelle Peterson, United States
 9
     Magistrate Judge for the Western District of Washington, authorized Tracking Warrants
10
     for TT1, Target Vehicle 1 and Target Vehicle 2 (Case No. GJ19-729).
11
           49.      On December 27, 2019, investigators successfully attached a tracking
12
     device to Target Vehicle 2 at the Renton house.
13
           50.      Target Vehicle 1 was consistently parked at the Federal Way House and
14
     investigators were unable to successfully attach a tracking device to that vehicle.
15
                        Identification of Associates Involved in Illegal Possession
16                        of Firearms and Trafficking Controlled Substances
17
           51.      In late December 2019, investigators in a separate law enforcement
18
     investigation involving felony firearms violations identified Carrillo Lopez as a person
19
     involved with their investigation. The investigation showed that Carrillo Lopez and an
20
     associate, Jaleel M. Hayes, brought several handguns and a semi-automatic rifle to a local
21
     shooting range in the Seattle area. I have seen video evidence of the two men shooting
22
     those firearms at the range and then leaving with the firearms. Hayes is a convicted felon
23
     prohibited under Washington State law from possessing firearms. Toll records from TT1
24
     show that Carrillo Lopez and Hayes are in communication with each other.
25
           52.      I also have probable cause to believe Carrillo Lopez is prohibited from
26
     possessing firearms under federal law. At the time of his arrest, Carillo Lopez was the
27
     respondent in an active Protection Order, restraining him from harassing, stalking, or
28
      AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 17                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAO #2019R01215                                                         SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 19 of 27




 1 threatening an intimate partner. My review of court records revealed that this Protection
 2 Order was issued out of Renton, Washington on January 18, 2019, and personally served
 3 on Carrillo Lopez that same day. The order does not expire until January 18, 2021. The
 4 protected person in the Order is a woman with the initials, G.H. Carrillo Lopez and G.H.
 5 were in a relationship for over six years and have at least two children together. Based on
 6 my review of these records and this history, I believe probable cause exists to believe that
 7 Carillo-Lopez is prohibited from possessing firearms under 18 U.S.C. § 922(g)(8).
 8        53.         Toll Records from TT1 also indicate Carrillo Lopez is in communication
 9 with another subject, Jaquel D. Demerson, who is also a convicted felon, prohibited from
10 possessing firearms.
11        54.         An investigation into Demerson’s social media has provided evidence of
12 him possessing firearms and trafficking controlled substances (specifically, Xanax).
13        55.         Based on electronic surveillance from this investigation and the state
14 investigation, GPS data from TT1, Target Vehicle 2 and the state investigation of Hayes
15 and Demerson, investigators believe Carrillo Lopez frequently associates with Hayes at
16 his residence and other locations.
17                                GPS Data from TT1 and Target Vehicle 2
18        56.         GPS data for TT1 and Target Vehicle 2 indicated that Carrillo Lopez
19 primarily resided at the Renton house and regularly traveled to the Federal Way house
20 during the course of this investigation and until search warrants were obtained.
21              IV.     KNOWLEDGE OF DRUG TRAFFICKERS AND ELECTRONIC
                         DEVICES, BASED ON TRAINING AND EXPERIENCE
22
23        57.         Based upon my training and experience, and my discussions with other
24 experienced officers and agents involved in drug and firearms investigations, I know the
25 following:
26         a.         Traffickers of controlled substances, and those who assist them, maintain
27         and tend to retain accounts or records of their drug trafficking activities, including
28         lists of drug quantities and money owed, telephone records, including contact
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 18                       UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                            SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 20 of 27




 1         names and numbers, photographs, and similar records. These items are often
 2         maintained in electronic form and kept in locations where drug traffickers believe
 3         their property is secure and will remain undetected from law enforcement, such as
 4         inside their homes, vehicles, storage units, and businesses.
 5         b.      Traffickers of controlled substances commonly maintain records reflecting
 6         names or nicknames, addresses, and/or telephone numbers of their suppliers,
 7         customers and associates in the trafficking organization. Traffickers commonly
 8         maintain this information in books, papers, and on cellular telephones and other
 9         electronic devices, such as USB drives and laptop computers. Traffickers often
10         maintain cellular telephones for ready access to their clientele and records
11         regarding their drug trafficking. Traffickers often change their cellular telephone
12         numbers to avoid detection by law enforcement, and it is common for traffickers
13         to use more than one cellular telephone at any one time.
14         c.      Traffickers maintain evidence of their criminal activity at locations that are
15         convenient to them, including their residences, residences of family members or
16         other trusted associates, and their vehicles. Drug traffickers sometimes take and
17         often maintain photographs and/or video recordings of themselves, their
18         associates, their property, and their illegal products, often maintaining these
19         photographs and recordings in their electronic devices including cell phones.
20         d.      Traffickers frequently maintain records, books, notes, ledgers, travel
21         documents, and other papers relating to the transportation and distribution of
22         controlled substances, including travel records, in locations convenient to them,
23         such as their residences, residences of family members and trusted associates, and
24         vehicles.
25         f.      Traffickers often maintain records of their financial aspects of their
26         operations (such as who owes them money, and to whom they owe money,
27         expenditures, losses, and other financial records) in electronic form, including on
28         computers and cell phones, and USB drives.
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 19                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                          SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 21 of 27




 1         g.      Illegal drug trafficking is a continuing activity over months and even years.
 2         Illegal drug traffickers will repeatedly obtain and distribute controlled substances
 3         on a somewhat regular basis, much as any distributor of a legitimate commodity
 4         would purchase stock for sale and, similarly, such drug traffickers will have an
 5         “inventory” which will fluctuate in size depending upon various factors to include
 6         the demand and supply for the product. I would expect the trafficker to keep
 7         records of his illegal activities for a period of time extending beyond the time
 8         during which he actually possesses illegal controlled substances, in order that he
 9         can maintain contact with his criminal associates for future drug transactions, and
10         so that he can have records of prior transactions for which, for example, he might
11         still be owed money, or might owe someone else money. These records are often
12         created in code, and are often maintained on cell phones or other electronic
13         devices.
14                                       Use of Cellular Telephones
15        58.      In addition to my general knowledge of drug trafficking, in this specific
16 case, as summarized above, Carillo Lopez regularly used cellular telephones to
17 communicate with the CHS to negotiate drug deals and to coordinate logistics for drug
18 deals. Therefore, I believe this adds further probable cause to search the cellular phones
19 seized in this case as instrumentalities of the crimes under investigation.
20        59.      Moreover, as noted above, drug dealers use cellular telephones as a tool or
21 instrumentality in committing their criminal activity. They prefer cellular telephones
22 because, first, they can be purchased without the location and personal information that
23 land lines require. Second, they can easily be carried to provide maximum flexibility in
24 meeting associates, avoiding police surveillance, and traveling to obtain or distribute
25 drugs. Third, they can be passed between members of a drug conspiracy to allow
26 substitution when needed. Since cellular phone use became widespread, every drug
27 dealer I have contacted has used one or more cellular telephones for his or her drug
28 business. I also know that it is common for drug traffickers to retain in their possession
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 20                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                         SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 22 of 27




 1 phones that they previously used, but have discontinued actively using, for their drug
 2 trafficking business. Based on my training and experience, the data maintained in a
 3 cellular telephone used by a drug dealer is evidence of a crime or crimes. This evidence
 4 includes the following:
 5         a.      The assigned number to the cellular telephone (known as the mobile
 6         directory number or MDN), and the identifying telephone serial number
 7         (Electronic Serial Number, or ESN), (Mobile Identification Number, or MIN),
 8         (International Mobile Subscriber Identity, or IMSI), or (International Mobile
 9         Equipment Identity, or IMEI) are important evidence because they reveal the
10         service provider, allow us to obtain subscriber information, and uniquely identify
11         the telephone. This information can be used to obtain toll records, to identify
12         contacts between this telephone and other cellular telephones used by co-
13         conspirators, to identify other telephones used by the same subscriber or purchased
14         as part of a package, and to confirm if the telephone was contacted by a
15         cooperating source or was intercepted on a wiretap here or in another district
16         (there was no wiretap in this specific investigation, but in my experience, targets
17         in one drug investigation have often been found to have contact with targets of
18         other drug investigations where wiretaps may have been used).
19         b.      The stored list of recent received calls and sent calls is important evidence.
20         It identifies telephones recently in contact with the telephone user. This is
21         valuable information in a drug investigation because it will identify telephones
22         used by other members of the organization, such as suppliers, distributors and
23         customers, and it confirms the date and time of contacts. If the user is under
24         surveillance, it identifies what number he called during or around the time of a
25         drug transaction or surveilled meeting. Even if a contact involves a telephone user
26         not part of the conspiracy, the information is helpful (and thus is evidence)
27         because it leads to friends and associates of the user who can identify the user,
28         help locate the user, and provide information about the user. Identifying a
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 21                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                          SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 23 of 27




 1         defendant’s law-abiding friends is often just as useful as identifying his drug-
 2         trafficking associates.
 3         c.      Stored text messages are important evidence, similar to stored numbers.
 4         Agents can identify both drug associates, and friends of the user who likely have
 5         helpful information about the user, his location, and his activities.
 6         d.      Photographs on a cellular telephone are evidence because they help identify
 7         the user, either through his or her own picture, or through pictures of friends,
 8         family, and associates that can identify the user. Pictures also identify associates
 9         likely to be members of the drug trafficking organization. Some drug dealers
10         photograph groups of associates, sometimes posing with weapons and showing
11         identifiable gang signs.
12         e.      Stored address records are important evidence because they show the user’s
13         close associates and family members, and they contain names and nicknames
14         connected to phone numbers that can be used to identify other members of the
15         conspiracy and the drug trafficking organizaiton.
16
17
18
19
20
21
22
23
24
25
26
27
28
     AFFIDAVIT OF FBI TASK FORCE OFFICER EDWARD CHAN - 22                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2019R01215                                                          SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 24 of 27
        Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 25 of 27




                                    Attachment A
                                Items to be Searched:
The following fourteen (14) electronic devices, which are currently in the Evidence
Control Center of the FBI Seattle office, 1111 Third Avenue, Seattle, Washington. These
items are in sealed evidence bags and have been labeled with the below-listed FBI
Evidence numbers:

Four (4) Items Recovered From 3221 Meadow Avenue North, Renton on January
16, 2020
             a. An AT&T ZTE cell phone, serial number 329F7622A6E4 (Evidence
                number 1B162).

             b. A Blue Samsung Galaxy S7 cell phone, serial number
                RF8HB0PLXOV (Evidence number 1B174).

             c. An AT&T LG Smartphone Model LM-X210APM, serial number
                904VTNV064215 (Evidence number 1B163).

             d. An LG phone Model LG-H932 V30 (no serial number noted)
                (Evidence number 1B164).

Ten (10) Items Recovered From 111 Southwest 305th Street, Federal Way on
January 16, 2020

             a. One pink Samsung cell phone (evidence item 1B62).
             b. One black LG cell phone (evidence item 1B63).
             c. One black Alcatel cell phone (evidence item 1B80).
             d. One black Alcatel cell phone, with visible home button (evidence item
                1B81).
             e. One blue cell phone, IMEI 35748090188600 (evidence item 1B82).
             f. One black Alcatel cell phone (evidence item 1B110).
             g. One HP laptop computer, serial number 8CG9145PBJ (evidence item
                1B114).
             h. One HP laptop computer, serial number 5CB3524GY3 (evidence item
                1B118).
                One black Alcatel cell phone with a cracked screen (evidence item
                1B123).
             i. One USB drive (evidence item 1B45).
        Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 26 of 27




                                      Attachment B

                          Items to be Searched for and Seized:

This warrant authorizes the search for the following items in the electronic devices set
forth in Attachment A:

Evidence, fruits, and/or instrumentalities of the commission of the following crimes:
Distribution of, and possession with intent to distribute, controlled substances, in
violation of 21 U.S.C. § 841(a)(1); conspiracy to distribute controlled substances, in
violation of 21 U.S.C. § 846; use of a communications facility in furtherance of a felony
drug offense, in violation of 21 U.S.C. § 843(b); money laundering, in violation of 18
U.S.C. § § 1956 and 1957; possession of a firearm in furtherance of a drug trafficking
offense, in violation of 18 U.S.C. § 924(c); and unlawful possession of a firearm, and
alien in possession of a firearm, in violation of 18 U.S.C. § 922(g).

              a.     Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMEI);
              b.     Stored list of recent received, sent, and missed calls;
              c.     Stored contact information;
             d.     Stored photographs of narcotics, cash or cash equivalents, firearms
or other weapons, or related to the aforementioned crimes of investigation, or
photographs that may show the user of the phone and/or co-conspirators, including any
embedded GPS data associated with these photographs; and
              e.      Stored text messages related to narcotics, cash or cash equivalents,
firearms, or other activity related to the aforementioned crimes of investigation, including
but not limited to Facebook Messenger, Apple iMessages, Signal, WhatsApp, or other
similar messaging services where the data is stored on the telephone.
      Case 2:20-mj-00796-BAT Document 1 Filed 12/11/20 Page 27 of 27




                                Attachment C
Code Section                          Offense Description
21 U.S.C. §§ 841, 843, 846            Conspiracy to Distribute/ Possession of
                                      Controlled Substances


18 U.S.C. § 1956                      Money Laundering
18 U.S.C. § 922(g) and 924(c)         Firearm Offenses
